220 F.2d 442
Heister H. DRUM, as Ancillary Administrator de bonis non, of the Estate of Francis J. Arcuri,v.Frank NARDI et al.
No. 5043.
United States Court of Appeals, Tenth Circuit.
February 17, 1955.

Appeal from the United States District Court for the District of New Mexico.
Heister H. Drum, Albuquerque, N. M., for appellant.
Rodey, Dickason, Sloan, Mims & Akin, Albuquerque, N. M., for appellees.
Before PHILLIPS, Chief Judge, and KNOUS, District Judge.
PER CURIAM.


1
Appeal dismissed on court's own motion for failure of appellant diligently to prosecute.